Citation Nr: 0727040	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  02-02 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to a compensable evaluation for the service-
connected residuals of a nose injury.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from February 1962 
to June 1963.  

In a Mach 2006 decision, the Board of Veterans' Appeals 
(Board) granted increased ratings for service-connected post-
traumatic stress disorder (PTSD) for the period from June 29, 
2000 through April 3, 2004 and service-connected erectile 
dysfunction, denied increased evaluations for service-
connected PTSD beginning April 4, 2004 and for service-
connected hemorrhoids,.  The Board also remanded the issue 
currently on appeal to the RO for additional development.  

A September 2006 rating decision granted service connection 
for chronic sinusitis and assigned a 30 percent evaluation 
effective on June 29, 2000.  



FINDING OF FACT

The veteran currently is not shown to have 50 percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for the service-connected residuals of a nose injury have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.7, 4.97 including Diagnostic Code 
6502 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In January 2003 and August 2006, the RO sent the veteran 
letters in which he was informed of the requirements needed 
to establish entitlement to an increased rating.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was added to the 
claims file after January 2003.  

The veteran was advised in the letters to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

Additionally, the veteran was informed in a letter dated in 
the August 2006 letter about effective dates if an increased 
rating claim was granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Several relevant VA 
examinations were conducted between August 2000 and June 
2006.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, which is the situation with respect to the issue 
currently on appeal, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2006).  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2006).  


Analysis

The veteran is currently assigned a noncompensable evaluation 
for his service-connected residuals of a nose injury under 
Diagnostic Code 6502.  According to the criteria, a maximum 
10 percent rating is assigned for traumatic deviation of the 
nasal septum with 50 percent obstruction of the nasal passage 
on both sides or when there is complete obstruction on one 
side.  

The VA examinations in August 1980, June 2001, March 2004, 
and June 2006 reveal complaints of difficulty breathing.  
While there is evidence of slight septal deviation to the 
right, these VA examination findings do not reveal any nasal 
obstruction.  

Although a September 2002 medical report from a private 
physician notes nasal obstruction secondary to severe septal 
deviation, this report does not provide a percentage of nasal 
obstruction on either side.  Moreover, the subsequent VA 
examination in March 2004 found only minimal septal deviation 
with dry mucous membranes and no drainage.  

Consequently, the Board concludes that the medical evidence 
does not show either 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  

Thus, the pertinent medical evidence indicates that the 
severity of the veteran's service-connected residuals of a 
nose injury does not meet the criteria for a compensable 
evaluation.  As such, a compensable rating is not warranted 
for the service-connected residuals of a nose injury.  

The Board has considered whether another diagnostic code is 
"more appropriate" than the one used by the RO to rate the 
veteran's service-connected residuals of a nose injury.  See 
Tedeschi, 7 Vet. App. at 414.  

However since there is no evidence of either loss of part of 
the nose or of scars, there is no other diagnostic code under 
which the veteran's nasal trauma could be rated.  See 
38 C.F.R. § 4.71a, Diagnostic Code 6504 (2006).  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).  

In this regard, the schedular evaluation in this case is not 
inadequate.  A rating in excess of that assigned is provided 
for certain manifestations of the service-connected 
disability at issue, but the medical evidence reflects that 
those manifestations are not present in this case, as 
discussed above.  

The medical evidence addressed above shows that the veteran's 
service-connected residuals of a nose injury does not cause 
any significant functional problem.  Consequently, the Board 
finds that there is no evidence demonstrating that the 
service-connected disability markedly interferences with 
employment.  

Further, there is no evidence that the veteran has been 
hospitalized due to the service-connected disability at 
issue.  Accordingly, the RO's decision not to submit this 
case for extraschedular consideration was correct.  

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for a 
compensable rating for service-connected residuals of a nose 
injury, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDER

An increased, compensable evaluation for the service-
connected residuals of a nose injury is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


